105 Ill. App. 2d 465 (1969)
245 N.E.2d 512
Stan Kane, Plaintiff-Appellee,
v.
Nomad Mobile Homes, Inc., an Illinois Corporation, Paul Sachs, Mobile Office, Inc., an Illinois Corporation, and Joseph Neidlinger, Defendants, Paul Sachs, Defendant-Appellant.
Gen. No. 52,476.
Illinois Appellate Court  First District.
February 10, 1969.
George E. Dolezal, of Melrose Park, and Alan S. Ganz, of Chicago, for appellant.
Altheimer, Gray, Naiburg, Strasburger & Lawton, of Chicago (Samuel T. Lawton, Jr., of counsel), for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE GOLDENHERSH.
Judgment affirmed.
Not to be published in full.